Citation Nr: 0320565	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  01-05 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable rating evaluation for right 
ankle strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1992 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO).  The claims file was later transferred to 
the RO in St. Louis, Missouri.

The issues of entitlement to an increased rating for 
degenerative joint disease of the right and left knees, each 
evaluated as 10 percent disabling, will be addressed in the 
REMAND portion of this decision.


FINDING OF FACT

The veteran's right ankle strain is not shown to be 
productive of moderate limitation of motion, arthritis, 
ankylosis, malunion of os calcis or astragalus, or 
astragalectomy.


CONCLUSION OF LAW

The schedular criteria for a compensable rating evaluation 
for right ankle strain have not been met.  38 U.S.C.A. 
§§ 1155, 5013, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in April 2000 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an August 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a May 2001 statement of the case and a 
supplemental statement of the case issued in July 2002, the 
RO notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In the July 2002 supplemental statement of the case, the 
veteran was informed of VA's duty to obtain evidence on his 
behalf.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide VA 
with enough information to identify and locate other existing 
records, i.e., names of persons, agencies, or companies that 
hold relevant medical records, addresses of these 
individuals, and the dates that such treatment was received. 

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have private medical reports.  
In addition, the veteran was provided with a VA examination 
in May 2000.  The Board finds that all known and 
ascertainable medical records have been obtained and the 
veteran does not appear to contend otherwise. 

In view of the foregoing, the Board considers the 
requirements of the VCAA have been met with respect to the 
claim concerning the veteran's ankle.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at his June 2001 personal hearing; private 
medical records; and a VA examination report.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2002) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2002).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is currently assigned a noncompensable disability 
rating for right ankle strain under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  He contends 
that his right ankle strain is more disabling than currently 
evaluated and he has appealed for an increased (compensable) 
rating.

Under Diagnostic Code 5271, the schedular criteria 
contemplate a 10 percent disability rating for moderate 
limitation of motion of the ankle.  A 20 percent disability 
rating is warranted for marked limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  Full range of 
motion for the ankle is considered to be dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  See 38 C.F.R. § 
4.71a, Plate II (2002).  

Other diagnostic codes pertaining to the ankle that may be 
applicable in the present case are Diagnostic Code 5270 
(ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of 
the subastragalar or tarsal joint), Diagnostic Code 5273 
(malunion of os calcis or astragalus), and Diagnostic Code 
5274 (astragalectomy).  See 38 C.F.R. § 4.71a.  In addition, 
arthritis, due to trauma and substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2002).  Degenerative arthritis, 
when established by X-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  The ankle is a major 
joint.  38 C.F.R. § 4.45.  

At his May 2000 VA examination, the veteran reported a 
history of intermittent right ankle sprains.  Upon 
examination, the veteran's right ankle showed mild lateral 
laxity on stress testing into varus with possible slight AP 
instability.  A slight click was also observed with stress 
testing.  The right ankle range of motion was "normal," 
with 20 degrees of dorsiflexion and 40 degrees of plantar 
flexion.  No swelling or tenderness was evident.  It was 
noted that the veteran transferred and walked normally 
including heel and toe walking on the borders of the feet.  
An X-ray was essentially unremarkable as no significant 
abnormalities were seen.  Ultimately, the veteran was 
diagnosed with evidence of repeated lateral ankle sprains and 
mild instability that was presently not symptomatic.  

At his June 2001 personal hearing, the veteran reported that 
he had right ankle discomfort when walking for a few blocks.  
He stated that his right ankle was swollen on occasion and 
that the tenderness subsided with elevation.  He also 
asserted that his right ankle range of motion was limited at 
times and that he was thrown off balance by "even the 
slightest things."  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against a compensable evaluation for the veteran's right 
ankle strain.  The veteran's service-connected right ankle 
disability is currently rated as noncompensable under 38 
C.F.R. § 4.71a, Diagnostic Code 5271 and the objective 
medical evidence does not demonstrate that the right ankle is 
productive of moderate limitation of motion.  In addition, 
the evidence contains no record of arthritis, ankylosis, 
malunion of os calcis or astragalus, or astragalectomy.  As 
such, other diagnostic codes pertinent to ankle disabilities 
are not for application in the present case.  

A compensable rating under Diagnostic Code 5271 requires that 
the veteran's right ankle exhibit at least moderate 
limitation of motion.  As discussed above, the right ankle 
had a full range of motion upon examination and the May 2000 
VA examiner commented that the ankle was essentially 
asymptomatic.  It was also noted that the ankle exhibited 
"mild" lateral laxity and "slight" AP instability.  There 
was no evidence of moderate limitation of motion.  Moreover, 
there was no evidence of swelling or tenderness.  Finally, it 
was noted that the veteran transferred and walked normally; 
X-rays were unremarkable.  Thus, the Board has been unable to 
identify any objective evidence indicating that the veteran's 
service-connected right ankle disability displays 
"moderate" limitation of motion, or that an increased 
disability is approximated.  As such, an increased disability 
evaluation under the provisions of Diagnostic Code 5271 is 
not in order. 

The Board also finds that an increased disability rating 
evaluation is not warranted for right ankle strain on the 
basis of functional loss due to pain, weakened movement, 
excess fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, supra.  While the evidence 
indicates that the veteran experiences some fatigue 
instability with prolonged walking or unstable ground; the 
Board has considered the veteran's statements made during his 
personal hearing and the objective medical evidence and has 
determined that any additional functional loss, excess 
fatigability, and pain on movement are not supported by 
adequate pathology such that would warrant a compensable 
rating.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 have 
been considered, but they do not provide a basis for an 
increased rating under these circumstances.  

The Board thus finds that the preponderance of the evidence 
is against a compensable rating evaluation for right ankle 
strain.  The appeal is accordingly denied.  

C.  Extraschedular consideration

In the May 2001 statement of the case, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected right ankle strain.  Since this 
matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his right ankle strain has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  The May 2000 VA examination noted that the 
veteran had likely missed work due to his allergies and hive 
reaction.  The examiner indicated that there it was 
"unclear" if the veteran had missed work because of his 
right ankle strain.  It was also noted that he was able to 
carry out factory work, which involved being on his feet a 
great deal.  

The veteran has also not presented evidence to show that he 
has been hospitalized after service due to his right ankle 
strain.  In short, the veteran's service-connected right 
ankle strain does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to a compensable rating evaluation for right 
ankle strain is denied.  


REMAND

The Board finds that additional development is necessary in 
this case with respect to the veteran's claims of entitlement 
to an increased rating for degenerative joint disease of the 
right and left knees, each currently evaluated as 10 percent 
disabling.  In May 2000, the veteran underwent a VA 
examination for joint disorders.  While he was provided with 
a physical examination of his knees, the examiner did not 
conduct range of motion testing.  As such, there is no 
objective medical evidence in the record indicating the 
veteran's right and left knee range of motion.  In addition, 
at his June 2001 personal hearing and through his 
representative in August 2003, the veteran has contended that 
his bilateral knee disabilities have worsened significantly 
since his May 2000 VA examination.  The Board therefore finds 
that a new VA examination is necessary to ascertain the 
severity of the veteran's bilateral knee disorder.  

Accordingly, this case is REMANDED for the following actions:  

1.  Arrangements should be made to with 
the appropriate VA medical facility to 
afford the veteran an examination to 
ascertain the nature and severity of his 
degenerative joint disease of the right 
and left knees.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is specifically requested to 
perform range of motion testing, discuss 
whether subluxation or lateral 
instability exists and indicate the 
extent of any additional functional 
impairment as may be present due to pain, 
weakness, in-coordination, and/or 
fatigability on use. 

2.  The veteran's claims of entitlement 
to an increased rating for degenerative 
joint disease of the right and left knees 
then should be re-adjudicated.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review

The veteran is free to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless he is 
notified.  

The claims must be afforded expeditious treatment .  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

